Citation Nr: 1432846	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-50 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim of service connection for an innocently acquired psychiatric disorder.

2. Entitlement to service connection for an innocently acquired psychiatric disorder. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to August 1967. 

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO. 


FINDINGS OF FACT

1. In an October 1997 decision, the RO confirmed and continued a prior denial of service connection for schizophrenia; the Veteran was notified of this decision and apprised of his appeal right, but did not timely appeal or present information relevant to this issue within the following year.

2. The nexus evidence associated with the record since the October 1997 decision is not cumulative and relates to an unestablished fact that tends to substantiate the claim. 

3. The currently demonstrated schizophrenia is shown as likely as not to have had its onset during the Veteran's active duty service.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of service connection for schizophrenia. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. By extending the benefit of the doubt to the Veteran, his disability manifested by schizophrenia is due to disease or injury that was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied the Veteran's claim for service connection for an innocently acquired psychiatric disorder in an August 1977 rating decision.  He was notified of this decision and his appeal rights in a September 1977 letter. 

The Veteran indicated his disagreement with the August 1977 rating decision and a Statement of the Case (SOC) was issued in November 1978.  The Veteran subsequently requested an additional 60 days to perfect his appeal and his request was granted in December 1978.  

While the Veteran attempted to perfect his appeal in May 1979, his request was untimely and the August 1977 rating decision became final.  Further, no new and material evidence was received within one year of the August 1977 rating decision. 

In May 1992, the Veteran attempted to reopen his claim.  The RO found that new and material evidence had not been submitted and his claim was denied in a September 1993 rating decision.  He was notified of this decision and his appeal rights in a September 1993 letter.  No evidence pertaining to the Veteran's innocently acquired psychiatric disorder was associated with the claims file within one year of the RO's decision.  

In July 1997, the Veteran attempted to reopen his previously claim.  He was notified that his claim was denied in an October 1997 letter and provided with a copy of his appeal rights. He did not appeal this decision or present any evidence within one year of the RO's decision.

In the October 1997 decision, the RO denied the Veteran's claim because VA had not received any new evidence. The prior September 1993 decision that declined to reopen his claim on the basis that schizophrenia was not related to active duty service and did not develop within one year of his separation from service was confirmed and continued. 

The evidence associated with the claims file since the October 1997 decision includes a July 2002 VA examination report that opined that there was "abundant and continued" evidence of the initial onset of paranoid schizophrenia on active duty.  While his disability had been variously diagnosed throughout history, "a consistent constellation of symptoms and treatment [were] evident." 

This evidence is new and material because it relates to an unestablished fact necessary to substantiate the claim, namely, the existence of a relationship between the Veteran's active duty service and his diagnosed schizophrenia. 

As the new evidence is neither cumulative nor redundant the claim is therefore reopened.  See 38 C.F.R. § 3.156 (2013).

Having reopened the Veteran's previously denied claim of service connection, the Board will now address the claim on the merits.

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet.App. 1, 8 (1999).

Upon review, the Veteran has been diagnosed with schizophrenia during the appeal period.  See, e.g., a September 2009 VA examination. A current disability has therefore been demonstrated.

The Veteran's service treatment records document that he was diagnosed with an "inadequate personality with a considerable amount of emotional instability" in July 1967.  This record notes that the Veteran had been experiencing severe anxiety and feelings of desperation.  While not diagnosed with schizophrenia during active duty, the record tends to show that the Veteran began experiencing symptomatology at that time. 

Finally, as noted, in July 2002, a VA examiner stated that, while the Veteran was initially diagnosed with a personality disorder while on active duty, this was a misdiagnosis and "there [was] abundant and continued evidence of [an] initial diagnosis for paranoid schizophrenia on active duty and appropriate treatment and psychopharmacology to this date."  

The examiner further noted that the Veteran suffered "decompensation during his brief stint in the United States Army and that he ha[d] been continuously treatment in various military and government facilities to the present date."

In addition, in March 2009, a VA physician indicated that the Veteran's initial diagnosis of a personality disorder in 1967 was likely a misdiagnosis and paranoid schizophrenia would have been a "more correct diagnosis."  The claims file does not contain any evidence to the contrary.   

To the extent that the evidence is in relative equipoise in showing that the current schizophrenia as likely as not had its clinical onset during service, service connection is warranted by resolving all reasonable doubt in the Veteran's favor.  


ORDER

Service connection for schizophrenia is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


